OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner notes that all references hereinafter to Applicant’s specification are to that which was filed 25 March 2021.
It is also noted the instant application is a continuation of parent application US 16/903,637, now US Patent 11,041,091. The entirety of the file wrapper of the parent application has been considered in full.

Information Disclosure Statement
The information disclosure statements (IDS) filed 25 March 2021; 06 April 2021; 09 November 2021; and 16 December 2021 have been considered.

Drawings
Figure 9 is objected to as failing to comply with 37 CFR 1.84(p)(5) because it does not include the following reference sign(s) mentioned in the description:
The static friction coefficient data for Comparative Example 1 (indicated as a diamond), as specified in [0117], is not present on the graph
The static friction coefficient data for Comparative Example 2 (indicated as a cross), as specified in [0117], is not present on the graph
The static friction coefficient data for a coating film made of PVC (indicated as an asterisk), as specified in [0117], is not present on the graph
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[0118] (specifically on pp. 36) – the recitation “As indicated by a square (◊) plotting in Fig. 9, the static friction coefficient of the coating film of Comparative Example 1” (emphasis added) is objected to, as the recitation of ‘square’ should be amended to ‘diamond’ per the preceding paragraph [0117] specifying that Comparative Example 1 is represented by a diamond
Appropriate correction is required.

Claim Objections
Claims 1-11 are objected to because of the following informalities:
Claims 1-11 are objected to, respectfully, for the use of bold font for (i) the numbering of the claims, as well as (ii) the numbers for values recited in the claims; the Examiner respectfully requests that Applicant amend the claims such that the aforesaid (i) and (ii) utilize non-bold font so as to maintain consistency amongst all test in the claims
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for: a medical hollow tube having a coating film formed on the inner or outer surface which exhibits (i) a static friction coefficient of 0.5 to as low as 0.14, and after exposure to the claimed “wiping off” testing criteria exhibits (ii) a difference in the static friction coefficient of not greater than 0.1, where said coating film is formed from, specifically, (A) an addition-type silicone rubber (specifically Silmark™, Shin-Etsu) in an amount of 100 parts; (B) silicone resin fine particles having an average particle diameter of 5 µm (specifically X-52-1621, Shin-Etsu) in an amount of 120 to 150 parts; (C) a crosslinking agent (specifically CATM™, Shin-Etsu) in an amount of 8 parts; (D) a platinum-based curing catalyst (specifically CAT-PL-2, Shin-Etsu) in an amount of 0.3 parts; and (E) in the presence or absence of hydrophobic fumed silica nanoparticles (specifically Aerosil® R972, Nippon Aerosil Co., Ltd.) in an amount of 0.1 parts; wherein (F) the coating film thickness is from 55 to 60 µm and (G) the material of the tube body upon which the coating film is formed is a silicone rubber (specifically KE-541-U, Shin-Etsu) [see at least 0090-0095; Table 1]; does not reasonably provide enablement for a coating film (of the hollow tube) exhibiting (i) a static friction coefficient which is lower than 0.14, including infinitesimally small (i.e., the claimed range does not recite a lower bounds), and exhibiting (ii) as set forth above, wherein said coating film is formed from any rubber (e.g., EPDM, SEBS, SIBS, fluoroelastomers, polyisoprene, etc.; vulcanized or non-vulcanized), in any amount relative to the other components in the coating film; the fine particles being of any material (e.g., organic, inorganic, thus: metals, metal oxides, polymers, etc.) in any amount relative to the other any material; and the coating film including any other additional components or additives that may or may not necessarily aversely or beneficially affect the static friction coefficient, as is the scope of instant claim 1, without undue experimentation.
 The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with claim 1.
Applicant is directed to MPEP 2164, and specifically 2164.01, 2164.01(a), and 2164.08 regarding the analysis of whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims – i.e., the analysis of the breadth of the scope of the claim with respect to whether one skilled in the art would be able to make and use the invention across the entire scope of the claim, without undue experimentation. 
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc.,
Upon applying the test factors (MPEP 2164.01(a)) for determining whether undue experimentation would be required to make and/or use the invention commensurate in scope with claim 1, it is the Examiner’s position that undue experimentation would be required because:
The breadth of the claim is vast such that the hollow tube main body (upon which the coating film is formed) can be formed from any material (e.g., metals; metal oxides; ceramics; polymers including thermosets, thermoplastics, crosslinked or non-crosslinked elastomers; and any hybrid or composite material) which may include any amount of modifying or additive components therein, of which themselves may be formed from any material. The coating film can be formed from any rubber composition (e.g., EPDM, polyisoprene, chloroprene, polybutadiene, styrene-butadiene, nitrile rubber, epichlorohydrin, etc.), and may include any modifying or additive components therein, in any amount. Similarly, the fine particles may be any material (e.g., sand, mica, pebbles, comminuted recycled asphalt, calcium carbonate, carbon nanotubes, glass fibers, etc.) having any particle size or shape, included in any amount in the rubber composition.
The breadth of the claim is also vast in that the claimed static friction coefficient may encompass values that are near-zero (i.e., infinitesimally small), as the range therefor is not limited by the claim, where the state of the art is such that it is generally understood that rubber surfaces (as is the breadth of the claim, given that no particular rubber is claimed) exhibit a degree of tack (“tacky”, “tackiness”) typically associated with (relative) degrees of friction that would not be considered by one of ordinary skill as approaching infinitesimally small values. In fact, Applicant’s specification [0015] states that silicone rubbers (not clear if condensation-type or addition-type) exhibit low “slidability” and the aforesaid tacky surface.
Further, the level of one of ordinary skill is such that it is recognized/known that the static friction coefficient of a material is dependent on tribological factors including (at 
The amount of direction provided by the inventor, as set forth in the aforecited portions of the specification (but not limited thereto), is very little such that only one specific addition-type (i.e., platinum-cured) silicone rubber in a specific amount range; specific silicone-based fine particles (resin or rubber) (and optionally including fumed silica particles), both having specific particle size ranges and included in the addition-type silicone in specific amounts; wherein the silicone rubber is crosslinked, are disclosed as capable of forming the coating film exhibiting (i) a static friction coefficient within the claimed range and (ii) the difference in the coefficient after being subject to the claimed testing criteria. The specification does not disclose nor contemplate the use of other materials for any of the aforesaid, as are encompassed within the broad scope of claim 1.
The existence of working examples: as set forth above, the specification does not provide any examples outside of the scope of the aforesaid (A)-(G) above [see Table 1] – e.g., the specification does not provide any working examples where the rubber component is polyisoprene; and further, provides working examples which utilize only a single species of the (preferred) addition-type silicone rubber (i.e., Silmark™), thus no other addition-type silicone rubbers were tested. 
In view of test factors (a)-(e) above, it is clear that the quantity of experimentation needed to make or use the invention commensurate in scope with that of claim 1 would be at least undue, if not vast. In other words, one of ordinary skill would need to test thousands, if not tens of thousands (if not more) of materials (and test methods/materials for static friction coefficient), encompassing near-infinite combinations thereof (e.g., many rubber compositions including many rubber species; many particle species, sizes, and amounts; also in consideration of any other additives that may adversely or beneficially affect the static friction coefficient, i.e., lubricants such as boron nitride, in any amount), in order to determine which combination(s) of material(s) would result in the claimed (i) and (ii) above.
In light of the test factor analyses set forth above in accordance with the aforecited MPEP sections, it is evident that it would require undue experimentation for one of ordinary skill in the art to make or use the full scope of the invention as encompassed by claim 1. 

Furthermore, it is noted that claim 2 recites the adhesion strength between the hollow tube main body and the coating film being 0.30 MPa or more (i.e., does not define a boundary for the upper end of the range of adhesion strength). The specification, while being enabling for an adhesion strength as high as 0.44 MPa and/or 0.7 MPa [Table 1; 0031], specifically a tensile shear strength between the coating film and the material of the underlying tube body (of which is specifically a silicone rubber KE-541-U, Shin-Etsu) having an adhesive applied therebetween (specifically a silicone-based adhesive KE-45, Shin-Etsu) [0091; 0092, 0103, 0104; Figs. 5 and 6], wherein the coating film and the tube main body are in accordance with (A)-(G) as set forth above, does not reasonably provide enablement for the aforesaid adhesion strength being higher than 0.44 and/or 0.7 MPa, as claimed, such as on the order of magnitude of tens, hundreds, or thousands of MPa, let alone an undefined (i.e., infinitesimally high) adhesion strength in view of the breadth of the claims 1 and 2 relative to (A)-(G) as disclosed, without one of ordinary skill in the art having to partake in undue experimentation.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope
The test factor analyses set forth above regarding claim 1 are applicable to claim 2 (given the dependency) in a substantially identical manner and are therefore incorporated herein by reference (and thus not repeated for the sake of brevity of the Office Action). In short, the breadth of claim 2 is vast such that the adhesion strength can be infinitesimally large, any adhesive may be utilized between the tube main body and the coating film for increasing the adhesion, and the adhesion strength may be measured in any manner; the guidance provided by the inventors and/or the existence of working examples with respect to obtaining a large adhesion strength is/are not disclosed and/or minimal – the materials utilized are as set forth above in the rejection of claim 1, and only a single adhesive was tested; and thus the quantity of experimentation needed would be vast such that one of ordinary skill would need to test hundreds if not thousands of adhesives between the (broadly claimed) coating film and hollow tube body to obtain the claimed (extremely or infinitesimally large) adhesion strength, as well as utilizing different methods for ascertaining said strength value.
In view of the foregoing, it is evident that it would require undue experimentation for one of ordinary skill in the art to make or use the full scope of the invention as encompassed by claim 2 (as dependent upon claim 1).
Claims 2-12 are rejected for being dependent upon claim 1.
In order to overcome the rejections under 35 U.S.C. 112(a), it is respectfully suggested by the Examiner to amend claims 1 and 2 to include the specific materials and methods utilized in the disclosure as discussed in detail above, in order to properly place the claimed invention commensurate in scope with that which is disclosed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation of the static friction coefficient of the coating film being 0.5 or less is indefinite, as the parameters for determining said coefficient are not defined by the claim and thus one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the scope of the claim. Specifically, the static friction coefficient depends upon the material and tribological properties of the friction partner (i.e., the material and surface properties of the object/surface in initial and sliding contact with the coating film for determination of the coefficient); as well as the normal force and ambient temperature, pressure, and humidity under which the test is conducted. Applicant’s specification [0102, 0108] does not explicitly define the claimed static friction coefficient in terms of a recognized testing standard, but does however provide at least some of the aforesaid factors associated with the measurement. However, MPEP 2111.01(II) is clear in stating that understanding of the claims may be aided by explanations in the written description, however, it is important not to import into a claim limitations from the specification that are not part of that claim. 
For examination on the merits, and under the broadest reasonable interpretation in view of Applicant’s specification in accordance with MPEP 2111, the claimed static friction coefficient of the coating film is interpreted as being measured against any friction partner (until defined otherwise) and under any conditions (also until defined otherwise). In order to overcome the issue, the Examiner respectfully suggests amending the claim to include limitations defining the aforesaid factors in accordance with the aforecited portions of the specification.
Claim 10 is indefinite, as it is unclear whether the number of fine particles per unit area for calculation of the number distribution is required to be from a plurality of portions of the surface, as recited by “is measured in any plurality of parts of the surface of the coating film”; or 
Further, given that the size of the particles is not recited in the claim, nor claim 1 upon which claim 10 is dependent, the claim is further unclear based on the “part of the surface” which is being assessed not having a defined surface area, i.e., “per unit area”. As such, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the scope of the claim. In other words, if the particle size were (e.g.) 8 µm (of which is within the range recited in claim 8 and the range disclosed in the specification), given that the unit surface area for the part of the surface which is being analyzed (i.e., “per unit area”) is not defined by the claim, a unit surface area may be so small that it encompasses an entirety of the particle. As such, it is clear that the unit surface area for analysis of the number distribution cannot be arbitrary, otherwise, the required value of 5% or less for the number distribution would also be arbitrary.
Applicant’s specification indicates that under a magnification level of 1,000X, four different areas, each having a size of 40 µm2, were analyzed in calculating the number distribution [0113-0115]. In order to overcome the issue, the Examiner respectfully suggests amending the claim to include the foresaid such that the unit surface area and thus the number distribution would no longer be arbitrary. For examination on the merits, the Examiner is interpreting claim 10 in accordance with the aforesaid/aforecited portion of the specification – that is, where the unit area for analysis is 40 µm2, and the number distribution is calculated from analysis of four different samples of the aforesaid unit area. 
Claims 2-11 are rejected for depending upon indefinite claim 1.
Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kashimura et al. (US 2018/0036509; “Kashimura”).
Regarding claim 1, Kashimura discloses a hollow medical tube including a main body and a coating film covering (and being adhered to) at least one of the inner or outer surface of the main body [Abstract; 0006, 0007, 0018, 0019, 0021, 0058]. The coating film is formed from a rubber composition including (i) a silicone rubber, and (ii) at least one of silicone resin microparticles, silicone rubber microparticles, and silica microparticles; the dried coating film exhibits protrusions on the surface thereof formed from/by the microparticles, as well as cavities amongst the protrusions/microparticles [0005, 0010, 0039, 0041-0047, 0050, 0052, 0053].
The coating film exhibits a static friction coefficient of 0.16, and after having been subject to a “wipe-off resistance” test which is similar or substantially similar to that which is claimed (nonwoven cloth having a length of 50 mm soaked with ethanol repeatedly wiped on the surface of the coating film 75 times per minute at a wiping load of 0.3 kg), exhibits a static friction coefficient of 0.18 (after 10,000 repetitions of wiping) [0053, 0068, 0073, 0077, 0078, 0080]. 
In a substantially identical manner to Applicant’s claimed and disclosed coating film, the microparticles: (i) have a hardness higher than the hardness of the silicone rubber [0043]; (ii) have a most-preferred average (spherical) particle size of 4-10 µm [0044, 0046, 0053]; and (iii) are included in an amount of 10-50 mass% [0045, 0046, 0053, 0068]. Also, the coating film thickness is from 3-50 µm [0052]. (See Applicant’s specification [0046, 0047, 0079, 0080; claims 3-8]). 
As such, given that the initial static friction coefficient of the coating film is within the claimed range; given that the coefficient increases by only 0.02 after 10,000 repetitions of the wiping test; and given that the microparticles (species; mass amount in silicone rubber; particle size) and coating film (silicone rubber, coating thickness) are substantially identical and/or identical to Applicant’s claimed medical hollow tube, there is a reasonable expectation that the coating film of the medical hollow tube of Kashimura would have inherently exhibited a difference in the static friction coefficient after the claimed wiping test (20,000 repetitions at a speed of 80-120 times/min) of not more than 0.1, absent factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I), (II)). “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”.
As such, the medical hollow tube of Kashimura as set forth above anticipates/reads on all of the limitations of claim 1.
Regarding claim 2, given that the medical hollow tube of Kashimura, set forth above in the rejection of claim 1, is substantially identical to Applicant’s claimed medical hollow tube; and additionally in view of Kashimura explicitly disclosing that an adhesive agent (e.g., silane coupling agent) may be provided between the underlying body and the coating film to increase the adhesion therebetween [0086], in either instance, there is a reasonable expectation that the adhesion strength between the tube main body and the coating film of Kashimura would have 
Regarding claim 3, as set forth above in the rejection of claim 1, Kashimura discloses that the rubber component is a silicone rubber.
Regarding claim 4, as set forth above in the rejection of claim 1, Kashimura discloses that the rubber component is a silicone rubber, and the microparticles are selected from silicone resin-, silicone rubber-, or silica microparticles.
Regarding claim 5, as set forth above in the rejection of claim 1, Kashimura discloses that the microparticles have a higher hardness than the silicone rubber of the coating film. 
Regarding claim 6, as set forth above in the rejection of claim 1, the average particle diameter of the microparticles is preferably from 4-10 µm, of which is within the claimed range.
Regarding claim 7, as set forth above in the rejection of claim 1, the thickness of the coating film is from 3-50 µm, of which is within (and defines the same lower boundary of) the claimed range.
Regarding claim 10, given that the medical hollow tube of Kashimura, set forth above in the rejection of claim 1, is substantially identical or identical to Applicant’s claimed medical hollow tube in the aforesaid manner(s), there is a reasonable expectation that the number distribution of the microparticles in the surface of the coating film (based on analysis of four sections of the surface of the coating film, each of which has a surface area of 40 µm2 – see rejection and interpretation of claim 10 under 35 U.S.C. 112(b) above) would have inherently been not more than 5%, absent factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I), (II)). Additionally or alternatively, the aforesaid inherency rationale is further evidenced by Figure 2C of Kashimura, of which exhibits numerous 40 µm2 areas having no black dots (identified therein as being cavities, i.e., voids) [0041] 
Regarding claim 11, the rejection of claims 1 and 10 set forth above read on the limitations of claim 11 (see MPEP 2112(V); 2112.01(I), (II)). Additionally or alternatively, similar 2 areas which do not exhibit any cavities (i.e., voids), or exhibit less than 5 cavities in the aforesaid areas, on the surface of the coating film. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kashimura as applied to claim 1 above in the rejection under 35 U.S.C. 102(a)(1), and further in view of Dowling (US 2008/0183262; “Dowling”).
Regarding claim 8, Kashimura discloses the medical hollow tube set forth above in the rejection of claim 1 under 35 U.S.C. 102(a)(1).
Kashimura does not explicitly teach the hollow tube main body (upon which the silicone rubber coating film is formed) comprising a silicone rubber, as claimed.
However, Kashimura discloses/teaches (i) that the coating film of the medical hollow tube is formed from the silicone rubber composition (as discussed above and disclosed throughout Kashimura), where it thus logically flows that silicone is suitable for use in medical hollow tubes (see MPEP 2144.07); (ii) that the medical tube can be utilized for catheters (of which are recognized as capable of and typically used for introducing or removing substances into the body), in addition to recognizing that silicone rubber has a low impact on physiological tissue [0004, 0058]; (iii) that the underlying sheath (in relation to the “cable” embodiment also taught therein alongside the medical tube) upon which the silicone rubber coating film is applied and adhered to may be formed from, inter alia, silicone rubber [0035] (see MPEP 2131.02(II)), wherein said cable may be a medical cable [0057]; and (iv) discloses an explicit example where the aforesaid sheath material upon which the silicone rubber coating film is formed is silicone [0067].
In addition to the foregoing disclosure/teachings (i)-(iv) of Kashimura, Dowling teaches that silicone rubber tubes or lumens are widely used in medical applications [0004], including in catheters [0014], due largely in part to low toxicity, high thermal stability, good moisture resistance, excellent flexibility, and good adhesion to various substrates [0004]. Dowling also teaches that silicone rubber may be disposed on and in contact with another layer of the silicone rubber in multilayer tubing fashion [0007, 0009]. 
Kashimura and Dowling are both directed to hollow medical tubes formed from silicone rubber compositions, suitable for use as catheters.
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date to have formed the main body of the medical hollow tube from silicone, as logically and/or implicitly taught by Kashimura in all of (i)-(iv) above – silicone rubber would have been recognized as suitable for use in medical hollow tubes (see MPEP 2144.07), suitably adhered to other silicone rubbers for use in medical applications, and exhibits a low impact on physiological tissue; also in view of the teachings of Dowling – that silicone rubber would have been 
As modified, the main body of the hollow medical tube of Kashimura would have been formed from silicone rubber, thereby reading on the limitation of claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kashimura as applied to claim 1 above in the rejection under 35 U.S.C. 102(a)(1), and further in view of Dowling (cit. above) and Jenkins (“What's the Difference Between Platinum and Peroxide Curing?” Silicone Engineering, 19 June 2015, https://silicone.co.uk/news/difference-platinum-peroxide-curing/; hereinafter “Jenkins”; copy provided herewith).
Reynolds Advanced Materials (“Platinum-Cure Silicone”, accessible 14 July 2014 https://web.archive.org/web/20140714225022/http://www.reynoldsam.com:80/product-category/platinum-silicone/; hereinafter “Reynolds”; copy provided herewith) is relied upon as an evidentiary reference for the basis of the rejection.
Regarding claim 9, Kashimura discloses the medical hollow tube set forth above in the rejection of claim 1 under 35 U.S.C. 102(a)(1).
Kashimura does not explicitly teach the use of an addition reaction-type silicone rubber in the coating film; and moreover, according to Applicant’s specification [0099], Kashimura [0053] is teaching the use of a condensation reaction-type silicone rubber.
Jenkins [pp.1-2] teaches that platinum-cured silicones: are preferred for use in the medical sectors as they are viewed as “cleaner” relative to peroxide-cured silicones; produce sheets and tubes which are clear such that visibility through the material is capable; and exhibit better physical properties such as tensile strength and tear strength over the aforesaid peroxide-cured silicones. One of ordinary skill in the art recognizes, as evidenced by Reynolds, that 
Dowling teaches that addition reaction-type silicones that are platinum-cured (as well as peroxide-cured silicones) are suitable for use in forming silicone rubber tubes and lumens in medical applications, including multilayer tubes therefor; as well as exhibit the aforesaid benefits recited above in the rejection of claim 8 [0004, 0005, 0009, 0010, 0039] (see MPEP 2144.06(II); 2144.07).
Kashimura and Jenkins are both directed to the use of silicone rubbers in medical applications. Kashimura and Dowling are both directed to hollow medical tubes formed from silicone rubber compositions.
In view of the teachings of Jenkins and Dowling set forth above, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized an addition reaction-type silicone (i.e., platinum cured silicone), taught by Jenkins and Dowling, as the silicone rubber of the coating film of the hollow medical tube of Kashimura, (i) in order to benefit from a “cleaner” silicone and/or increased tensile and tear strength and/or the ability to see through the coating layer (as taught by Jenkins); (ii) as the aforesaid addition reaction-type silicone would have been recognized prior to the effective filing date as suitable for use in medical tubing including multilayer catheters and/or functionally equivalent to other silicone rubbers for the aforesaid intended purpose/use, where an express suggestion (in the prior art) is not necessary to substitute one equivalent component for another (see MPEP 2144.06(II); 2144.07); (iii) and/or to benefit from any of the advantages of addition reaction-type silicones taught by Dowling, including low toxicity, high thermal stability, good moisture resistance, excellent flexibility, and good adhesion to various substrates.
As modified, the silicone rubber of the coating film of Kashimura would have been formed from an addition reaction-type (i.e., platinum cured) silicone, thereby reading on the limitations of claim 9. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 1-13 of copending Application No. 17/011,750 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Claim 1 (of the instant application) is not patentably distinct from claims 1 and 13 of the reference application. Claim 1 of the reference application recites a “molded article”, where claim 12 (dependent upon claim 1) recites that the molded article is a “hollow tube main body” and the coating film covers “at least one of an inner surface and an outer surface of the hollow tube main body”. As such, it can be said that the only difference between instant claim 1, and the combination of claims 1 and 12 of the reference application is the word “medical” recited in claim 1 of the instant application – other than the aforesaid, all of the other limitations are identical. The absence of the word “medical” to describe the hollow tube in the reference application does not constitute a patentable distinction between the instant application and the reference application, given that the word medical does not impart any specific structural or composition limitation or other definition/requirement to the instantly claimed invention.
More simply put, the combination of claims 1 and 12 of the reference application read on all of the limitations of claim 1 of the instant application, where given that the body of the claims are identical, the hollow tube of the reference application reads on the instantly claimed term “medical”. 
Regarding claims 2-11 (of the instant application), in view of the foregoing, it is noted that the limitations thereof are identical to claims 2-11 of the reference application – i.e., in view of the analysis set forth above for claim 1, claims 2-11 of the instant application (in view of 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the instant invention.
US 2013/0158518 to Li et al. – teaches that platinum cured or peroxide cured silicone rubbers, including in the hardness range of from (Shore) 50A to 70D durometer, are suitable for use in forming the main body of catheters [Abstract; 0010, 0110, 0113, 0137]
US 2015/0292651 to Moreau et al. – teaches that platinum cured silicones, in the form of the outermost coating layer for a hollow tube, may have any filler and various additives added thereto for the modification of the mechanical, chemical, and physical properties/performance of the coating [0072]
Additional relevant art which Applicant is made apprised of includes: US 5,529,820 to Nomi et al.; US 2011/0094655 to Wiita et al.; and US 2016/0369100 to Kihara et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571)270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782